
	
		I
		111th CONGRESS
		2d Session
		H. R. 5444
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Appropriations,
			 House Administration,
			 Ways and Means,
			 Education and Labor,
			 Natural Resources,
			 the Judiciary, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  Patient Protection and Affordable Care Act and the Health Care and Education
		  Reconciliation Act of 2010 and to replace it with provisions reforming the
		  health care system by putting patients back in charge of health
		  care.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Private Option Health Care
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Repeal of Patient Protection and Affordable Care Act
				and Health Care and Education Reconciliation Act of 2010.
					Sec. 3. Refundable credit for health care costs.
					Sec. 4. Disposition of unused health benefits in cafeteria
				plans and flexible spending arrangements.
					Sec. 5. Strengthening health savings accounts.
					Sec. 6. Repeal of 7.5 percent threshold on deduction for
				medical expenses.
					Sec. 7. Purchase of health insurance across State
				lines.
					Sec. 8. Facilitation of importation of drugs approved by Food
				and Drug Administration.
					Sec. 9. Credit for purchase by patient of insurance against
				negative outcomes resulting from surgery.
					Sec. 10. Exclusion from gross income for medical malpractice
				awards granted in binding arbitration.
				
			2.Repeal of Patient
			 Protection and Affordable Care Act and Health Care and Education Reconciliation
			 Act of 2010
			(a)PPACAEffective as of the enactment of the
			 Patient Protection and Affordable Care Act, such Act is repealed, and the
			 provisions of law amended or repealed by such Act are restored or revised as if
			 such Act had not been enacted.
			(b)Repeal of
			 HCERAEffective as of the
			 enactment of the Health Care and Education Reconciliation Act of 2010, such Act
			 is repealed, and the provisions of law amended or repealed by such Act are
			 restored or revised as if such Act had not been enacted.
			3.Refundable credit
			 for health care costs
			(a)In
			 GeneralSection 35 of the Internal Revenue Code of 1986 (relating
			 to health insurance costs of eligible individuals) is amended to read as
			 follows:
				
					35.Health insurance
				costs
						(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle an amount equal to the sum
				of—
							(1)the amount paid by
				the taxpayer for insurance which constitutes medical care for the taxpayer and
				the taxpayer’s spouse and dependents, plus
							(2)the amount
				contributed to a health savings account of the individual (or the individual’s
				spouse).
							(b)LimitationThe
				credit allowed by subsection (a) for the taxable year shall not exceed the sum
				of—
							(1)the taxpayer’s net
				income tax for the taxable year, plus
							(2)the taxpayer’s
				Social Security taxes (as defined in section 24(d)) for such taxable
				year.
							For
				purposes of paragraph (1), the term net income tax means the sum
				of the regular tax liability plus the tax imposed by section 55, reduced by the
				credits allowable under this part (other than this subpart).(c)Denial of Double
				Benefit
							(1)In
				generalAny amount allowed as a credit under this section shall
				not be taken into account in determining the amount of any deduction under this
				chapter.
							(2)Coordination
				with health savings account contributionsFor purposes of
				paragraph (1), amounts taken into account under subsection (a) for a taxable
				year shall be treated as being attributable to amounts paid for insurance to
				the extent of such
				payments.
							.
			(b)Conforming
			 Amendments
				(1)Section 223(b) of
			 such Code, as amended by section 5, is amended by adding at the end the
			 following new paragraph:
					
						(4)Coordination
				with credit for health insuranceThe limitation under paragraph
				(1) shall be reduced by the amount treated as being taken into account under
				section
				35(a)(2).
						.
				(2)Section
			 223(e)(3)(B) of such Code, as amended by section 5, is amended by inserting
			 nor treated as being taken into account under section 35(a)(2)
			 before the period at the end.
				(3)Section 4973(g) of
			 such Code is amended—
					(A)in paragraph (1)
			 by inserting or a credit under section 35 after section
			 223, and
					(B)in paragraph
			 (2)(B)(i) by striking maximum and inserting sum of the
			 amount treated as being taken into account under section 35(a)(2) plus
			 the.
					(4)Section 162 of
			 such Code is amended by striking subsection (l).
				(5)Chapter 77 of such
			 Code is amended by striking section 7527 and by striking the item relating to
			 section 7527 in the table of sections for such chapter.
				(6)Subpart B of part
			 III of subchapter A of chapter 61 of such Code is amended by striking section
			 6050T and by striking the item relating to section 6050T in the table of
			 sections for such chapter.
				(7)Section 6103(l) of
			 such Code is amended by striking paragraph (18).
				(8)Section 6103(p) of
			 such Code is amended—
					(A)in paragraph
			 (3)(A) by striking (17), or (18) and inserting or
			 (17), and
					(B)in paragraph (4)
			 by striking or (18) after any other person described in
			 subsection (l)(10), (16) each place it appears.
					(9)Section
			 7213A(a)(1)(B) of such Code is amended by striking subsection (l)(18) or
			 (n) of section 6103 and inserting section
			 6103(n).
				(10)Section
			 6724(d)(1)(B) of such Code is amended by striking clause (xiii).
				(11)Section
			 6724(d)(2) of such Code is amended by striking subparagraph (DD).
				(12)The item relating
			 to section 35 in the table of sections for subpart C of part IV of subchapter A
			 of chapter 1 of such Code is amended to read as follows:
					
						
							Sec. 35. Health insurance
				costs.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.Disposition of
			 unused health benefits in cafeteria plans and flexible spending
			 arrangements
			(a)In
			 GeneralSection 125 of the Internal Revenue Code of 1986
			 (relating to cafeteria plans) is amended by redesignating subsections (i) and
			 (j) as subsections (j) and (k), respectively, and by inserting after subsection
			 (h) the following:
				
					(i)Carryforwards or
				Payments of Certain Unused Health Benefits
						(1)In
				generalFor purposes of this title, a plan or other arrangement
				shall not fail to be treated as a cafeteria plan solely because qualified
				benefits under such plan include a health flexible spending arrangement under
				which not more than $500 of unused health benefits may be—
							(A)carried forward to
				the succeeding plan year of such health flexible spending arrangement,
				or
							(B)paid to or on
				behalf of an employee as compensation as of the end of such plan year or upon
				the termination of, or failure to re-enroll in, such plan or
				arrangement.
							(2)Distribution of
				unused health benefits on behalf of employeeFor purposes of
				paragraph (1)(B), unused health benefits paid as compensation on behalf of an
				employee by the employer shall be—
							(A)includible in
				gross income and wages of the employee, whether or not a deduction for such
				payment is allowable under this title to the employee, and
							(B)excludable
				from—
								(i)gross income to
				the extent provided under section 402(e), 457(a) (with respect to contributions
				to an eligible deferred compensation plan (as defined in section 457(b)) of an
				eligible employer described in section 457(e)(1)(A)), or 220, and
								(ii)wages to the
				extent otherwise provided for amounts so excludable.
								(3)Health flexible
				spending arrangementFor purposes of this subsection, the term
				health flexible spending arrangement means a flexible spending
				arrangement (as defined in section 106(c)) that is a qualified benefit and only
				permits reimbursement for expenses for medical care (as defined in section
				213(d)(1)) (without regard to subparagraphs (C) and (D) thereof).
						(4)Unused health
				benefitsFor purposes of this subsection, the term unused
				health benefits means the excess of—
							(A)the maximum amount
				of reimbursement allowable during a plan year under a health flexible spending
				arrangement, over
							(B)the actual amount
				of reimbursement during such year under such
				arrangement.
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2009.
			5.Strengthening
			 health savings accounts
			(a)Repeal of
			 Requirement for Coverage Under High Deductible Health Plan
				(1)In
			 generalSection 223 of the Internal Revenue Code of 1986
			 (relating to health savings accounts) is amended by striking subsections (a),
			 (b), and (c) and inserting the following:
					
						(a)Deduction
				AllowedIn the case of an individual, there shall be allowed as a
				deduction for the taxable year an amount equal to the aggregate amount paid in
				cash during such taxable year by or on behalf of such individual to a health
				savings account of such individual.
						(b)Limitations
							(1)In
				generalThe amount allowable as a deduction to a taxpayer under
				subsection (a) for the taxable year shall not exceed $8,000 ($16,000 in the
				case of a joint return).
							(2)Coordination
				with other contributionsThe limitation which would (but for this
				paragraph) apply under this subsection to a taxpayer for any taxable year shall
				be reduced (but not below zero) by the sum of—
								(A)the aggregate
				amount paid for such taxable year to Archer MSAs of the taxpayer, and
								(B)the aggregate
				amount contributed to health savings accounts of the taxpayer which is
				excludable from the taxpayer’s gross income for such taxable year under section
				106(d) (and such amount shall not be allowed as a deduction under subsection
				(a)).
								(3)Denial of
				deduction to dependentsNo deduction shall be allowed under this
				section to any individual with respect to whom a deduction under section 151 is
				allowable to another taxpayer for a taxable year beginning in the calendar year
				in which such individual’s taxable year
				begins.
							.
				(2)Conforming
			 amendments
					(A)Section 223 of
			 such Code is amended by redesignating subsections (d), (e), (f), (g), and (h)
			 as subsections (c), (d), (e), (f), and (g), respectively.
					(B)Section 223(f) of
			 such Code (as redesignated by subparagraph (A)) is amended to read as
			 follows:
						
							(f)Cost-of-Living
				Adjustment
								(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2010, each dollar amount in subsection (b)(1) shall be increased by
				an amount equal to—
									(A)such dollar
				amount, multiplied by
									(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which such
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
									(2)RoundingIf
				any increase under paragraph (1) is not a multiple of $50, such increase shall
				be rounded to the nearest multiple of
				$50.
								.
					(C)Section
			 26(b)(2)(S) of such Code is amended by striking section
			 223(f)(4) and inserting section 223(e)(4).
					(D)Each of the
			 following sections of such Code is amended by striking section
			 223(d) and inserting section 223(c):
						(i)Section
			 35(g)(3).
						(ii)Section
			 106(d)(1).
						(iii)Section
			 220(f)(5)(A).
						(iv)Section
			 848(e)(1)(B)(v).
						(v)Section
			 4973(a)(5).
						(vi)Section
			 4973(g).
						(vii)Section
			 4975(c)(6).
						(viii)Section
			 4975(e)(1)(E).
						(ix)Section
			 6051(a)(12).
						(E)Section 4973(g) of
			 such Code is amended—
						(i)in
			 paragraph (1) by striking section 223(f)(5) and inserting
			 section 223(e)(5),
						(ii)in
			 paragraph (2)(A) by striking section 223(f)(2) and inserting
			 section 223(e)(2), and
						(iii)in
			 the matter following paragraph (2) by striking section 223(f)(3)
			 and inserting section 223(e)(3).
						(F)Section 4975(c)(6)
			 of such Code is amended by striking section 223(e)(2) and
			 inserting section 223(d)(2).
					(G)Section
			 6693(a)(2)(C) of such Code is amended by striking section 223(h)
			 and inserting section 223(g).
					(b)Deduction
			 Allowed for Premium Payments for High Deductible PoliciesSection
			 223(c)(2)(C) of such Code (as amended by subsection (a)) is amended by striking
			 or at the end of clause (iii), by striking the period at the end
			 of clause (iv) and inserting , or, and by inserting after clause
			 (iv) the following new clause:
				
					(v)a
				high deductible health
				plan.
					.
			(c)Purchase of
			 Medigap Policies PermittedClause (iv) of section 223(c)(2)(C) of
			 such Code (as amended by this section) is amended by striking other
			 than and inserting , including.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			6.Repeal of 7.5
			 percent threshold on deduction for medical expenses
			(a)In
			 GeneralSubsection (a) of section 213 of the Internal Revenue
			 Code of 1986 (relating to deduction for medical expenses) is amended by
			 striking to the extent that such expenses exceed 7.5 percent of adjusted
			 gross income.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			7.Purchase of
			 health insurance across State linesNotwithstanding any other Federal or State
			 law, any individual residing in a State in the United States may purchase
			 health insurance coverage from a health insurance issuer located in any other
			 such State so long as such issuer is in compliance withal relevant laws of the
			 State of its incorporation (or the State where it is domiciled or primarily
			 does business).
		8.Facilitation of
			 importation of drugs approved by Food and Drug Administration
			(a)In
			 GeneralChapter VIII of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.) is amended—
				(1)by striking
			 section 804; and
				(2)in section
			 801(d)—
					(A)by striking
			 paragraph (2); and
					(B)by striking
			 (d)(1) and all that follows through the end of paragraph (1) and
			 inserting the following:
						
							(d)(1)(A)A person who meets applicable legal
				requirements to be an importer of drugs described in subparagraph (B) may
				import such a drug (without regard to whether the person is a manufacturer of
				the drug) if the person submits to the Secretary an application to import the
				drug and the Secretary approves the application.
									(B)For purposes of subparagraph (A), the drugs
				described in this subparagraph are drugs that are subject to section 503(b)(1)
				or that are composed wholly or partly of insulin.
									(C)The Secretary shall approve an
				application under subparagraph (A) if the application demonstrates that the
				drug to be imported meets all requirements under this Act for the admission of
				the drug into the United States, including demonstrating that—
										(i)an
				application for the drug has been approved under section 505, or as applicable,
				under section 351 of the Public Health Service Act; and
										(ii)the drug is not adulterated or
				misbranded.
										(D)Not later than 60 days after the date on
				which an application under subparagraph (A) is submitted to the Secretary, the
				Secretary shall—
										(i)approve the application; or
										(ii)refuse to approve the application and
				provide to the person who submitted the application the reason for such
				refusal.
										(E)This paragraph may not be construed
				as affecting any right secured by
				patent.
									.
					(b)Conforming
			 AmendmentsSection 801(d) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 381(d)) is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
				(2)in subclause (III)
			 of paragraph (2)(A)(i) (as redesignated by this subsection), by striking
			 paragraph (4) and inserting paragraph (3);
			 and
				(3)in paragraph (3)
			 (as redesignated by this subsection), by striking paragraph (3)
			 each place such term appears and inserting paragraph (2).
				9.Credit for
			 purchase by patient of insurance against negative outcomes resulting from
			 surgery
			(a)In
			 GeneralSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable credits) is amended by
			 inserting after section 25D the following new section:
				
					25E.Cost of
				insurance purchased by patient against negative outcomes resulting from
				surgery
						(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the cost of negative outcomes insurance covering the individual or the
				spouse or any dependent (as defined in section 152) of the individual.
						(b)Negative
				Outcomes InsuranceFor purposes of this section, the term
				negative outcomes insurance means insurance covering any negative
				side effect of surgery, including those caused by malpractice from the action
				or inaction of a
				physician.
						.
			(b)Conforming
			 AmendmentThe table of sections for such subpart A of such Code
			 is amended by inserting after the item relating to section 25D the following
			 new item:
				
					
						Sec. 25E. Cost of insurance purchased by patient against
				negative outcomes resulting from
				surgery.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			10.Exclusion from
			 gross income for medical malpractice awards granted in binding
			 arbitration
			(a)In
			 GeneralSection 104 of the Internal Revenue Code of 1986
			 (relating to compensation for injuries or sickness) is amended by redesignated
			 subsection (d) as subsection (e) and by inserting after subsection (c) the
			 following new subsection:
				
					(d)Medical
				Malpractice Binding Arbitration AwardsIn the case of damages
				awarded for medical malpractice in binding arbitration, gross income does not
				include such damages (whether for lost wages or
				otherwise).
					.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to damages
			 awarded after the date of the enactment of this Act.
			
